COURT OF APPEALS
                              EIGHTH DISTRICT OF TEXAS
                                   EL PASO, TEXAS


 COCKRELL INVESTMENT PARTNERS, §
 L.P.,
                                     §
                       Appellant,
                                     §
 v.                                                           No. 08-21-00200-CV
                                     §
 MIDDLE    PECOS     GROUNDWATER                                 Appeal from the
 CONSERVATION       DISTRICT,     TY §
 EDWARDS, In His Capacity as General                       83rd Judicial District Court
 Manager of the MIDDLE PECOS §
 GROUNDWATER         CONSERVATION                            of Pecos County, Texas
 DISTRICT,     FORT       STOCKTON §
 HOLDINGS, L.P., CITY OF MIDLAND,                             (TC# P-8277-83-CV)
 CITY OF SAN ANGELO, AND CITY OF §
 ABILENE,
                                     §
                       Appellees.
                                     §

                               MEMORANDUM OPINION

       Before the Court is a joint motion of partial dismissal filed by Appellant, Cockrell

Investment Partners, L.P., and Appellees, the Cities of Abilene, Midland, and San Angelo

(collectively, the City Appellees), based on the parties’ agreement. A memorialization of the

agreement was filed with the Court on July 28, 2022. The agreement confirms that Appellant is
not challenging in this appeal the trial court’s order 1 granting the City Appellees’ pleas to the

jurisdiction and dismissal. Appellant and the City Appellees request the appeal against the City

Appellees be dismissed.

         We grant the motion for partial dismissal and dismiss the appeal against the following

Appellees: (1) the City of Abilene; (2) the City of Midland; and (3) the City of San Angelo. See

TEX. R. APP. P. 42.1(b).

         Appellant’s appeal against Appellees Middle Pecos Groundwater Conservation District,

Ty Edwards, in his capacity as General Manager of the Middle Pecos Groundwater Conservation

District, and Fort Stockton Holdings, L.P. will remain pending but modified. The appeal will

hereafter be styled Cockrell Investment Partners, L.P., v. Middle Pecos Groundwater

Conservation District, Ty Edwards, In His Capacity as General Manager of the Middle Pecos

Groundwater Conservation District, and Fort Stockton Holdings, L.P. Costs of the appeal will be

assessed upon final disposition of the appeal.



                                                         GINA M. PALAFOX, Justice

August 29, 2022

Before Rodriguez, C.J., Palafox, and Alley, JJ.



1
  The parties’ memorialization of their agreement refers to the “January 8, 2020 Order.” The trial court’s order of that
date grants the joint plea to the jurisdiction filed by the City of Abilene and the City of San Angelo, as well as the
separate plea to the jurisdiction filed by the City of Midland. It appears from the record, however, that the order was
mistakenly dated as signed on January 8, 2020, as opposed to January 8, 2021. The record shows the original petition
and application for temporary injunction was not filed by Appellant Cockrell Investment Partners, L.P., until
September 11, 2020, or months after the order date. On October 7, 2020, the City of Abilene and the City of San
Angelo jointly filed a plea to the jurisdiction. The City of Midland followed suit by filing its own plea to the jurisdiction
on November 2, 2020. The remaining three, non-city Appellees similarly filed their own pleas to the jurisdiction
during this same time frame. The trial court held a hearing on the individual pleas to the jurisdiction on December 17,
2020. The signed order dated January 8, 2020, was file-stamped with the district clerk on January 11, 2021. A second
order denying the remaining Appellees’ pleas to the jurisdiction was entered on January 11, 2021, following the same
December 17, 2020 hearing.


                                                             2